Citation Nr: 0610147	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to service connection for arthritis of the 
right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1959 to May 1965.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.


FINDINGS OF FACT

1.  The medical evidence of record fails to show severe 
intervertebral disc syndrome (IVDS) manifested by recurring 
attacks, with intermittent relief.

2.  The veteran has forward flexion of his lumbar spine to 85 
degrees with pain and to 75 degrees without pain; and the 
medical evidence of record fails to show either ankylosis of 
the lumbar spine or prescribed bed rest to treat 
incapacitating episodes of back pain.

3.  The medical evidence of record fails to connect the 
veteran's current left hip disability with either his time in 
service, or with a service connected disability.

4.  The medical evidence of record fails to connect the 
veteran's current right hip disability with either his time 
in service, or with a service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs, 5293 (2001); 
38 C.F.R. § 4.71a, DC 5243.

2.  The criteria for service connection for a left hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 20 percent for a lower back 
disability under 38 C.F.R. § 4.71a, DC 5293. 

During the course of this appeal, the criteria for evaluating 
IVDS changed twice.  The first occurred in September 2002, 
and the second in September 2003.  The September 2003 changes 
to the evaluation of spine disabilities did not include any 
changes to the formula for evaluating IVDS that had become 
effective in September 2002.  The exception to this is that 
intervertebral disc syndrome is now evaluated under 
Diagnostic Code 5243, rather than 5293.

In this decision, the Board will consider the criteria in 
effect prior to September 2002; the criteria in effect 
between September 2002 and September 2003; and the criteria 
effective from September 2003.  However, the new criteria are 
only to be applied as of their effective date (i.e., at no 
earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Nevertheless, regardless of the criteria used, the evidence 
fails to show that a rating in excess of 20 percent currently 
assigned is warranted for the veteran's lower back 
disability.

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate IVDS, with recurrent 
attacks; while a 40 percent rating was assigned for severe 
IVDS manifested by recurring attacks, with intermittent 
relief.   

X-rays of the veteran's lumbar spine in April 2002 showed 
marked degenerative changes at the L1-L2 and L2-L3 levels 
with sclerosis and vacuum phenomenon.  There was a narrowing 
of the spinal canal.  A CT scan revealed a narrowing of the 
interfacetal joints at multiple levels due to interfacetal 
osteoarthritic disease.  The veteran also underwent a VA 
examination in April 2002.  Range of motion testing showed 
forward flexion from 0 to 85 degrees with pain from 75 to 85 
degrees, backward extension from 0 to 30 degrees, lateral 
flexion from 0 to 30 degrees, and rotation from 0 to 25 
degrees.  It was noted that the veteran had flare-ups which 
caused a 50 percent increase in pain, weakness, and lack of 
endurance.  However, no postural abnormalities were noted, 
the musculature of the back was normal, and the neurological 
examination was normal.  The examiner rendered the diagnosis 
of severe degenerative osteoarthritis of the lumbar sacral 
spine with mild limitation of movement, and with narrowing of 
the lumbar interfacetal joints of multiple levels due to 
osteoarthritic disease.  No ankylosis was noted.  

While the veteran has complained of constant back pain, he 
has not been prescribed bed rest for it.  Additionally, the 
evidence of record fails to show significant limitation of 
motion, and his gait is normal.  As such the Board finds that 
the veteran has at most moderate IVDS under the old rating 
criteria.  

Likewise, this does not reflect more than moderate limitation 
of motion.  (Under Diagnostic Code 5292, in effect prior to 
September 2002, limitation of motion of the lumbar spine was 
assigned a 20 percent rating when it was moderate, and a 40 
percent rating was assigned for severe limitation of motion.)  

Under the current rating schedule, IVDS (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.

If not evaluating based on incapacitating episodes, ratings 
are based on the range of motion of the spine.  The highest 
ratings available for limitation of motion require the 
presence of ankylosis (defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987))).  As 
discussed above, the veteran has nearly full range of motion 
in his spine and no evidence of ankylosis was noted at the 
April 2002 examination.

In the absence of ankylosis, a 10 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
where muscle spasm, guarding, or localized tenderness is 
present, but does not result in abnormal gait or abnormal 
spinal contour; or where there is a vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; where the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, where there is muscle spasm or guarding that is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.

For VA compensation purposes, normal forward flexion 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

As noted above, the range of motion of the veteran's back at 
the April 2002 examination showed 75 degrees of flexion at 
which there is pain, 30 degrees of extension, and 30 degrees 
of lateral flexion, and 25 degrees of rotation.  

As such, the veteran would only be entitled to a 10 percent 
rating under the current rating schedule for limitation of 
motion, as the flexion of his spine, even with pain, is to 75 
degrees, which is more than the 60 degree required for a 20 
percent rating.  Similarly, the combined range of motion is 
215 degrees which greatly exceeds the 120 degree limitation 
for a 20 percent rating.

As to a potential higher disability evaluation based on 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint (as is 
necessarily considered under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995)),  the VA examiner 
noted that the veteran had flare-ups of his back disability 
when the weather changed, which resulted in a 50 percent 
increase in fatigability, stiffness, and pain for several 
hours.  However, even if the 50 percent increase in pain, 
fatigability, and stiffness, resulted in a 50 percent 
reduction in the range of motion of the veteran's back (and 
there is no evidence that it does), the veteran would still 
only warrant a 20 percent rating for limitation, as the 
limitation of motion of his lumbar spine would fall short of 
the criteria necessary for a 40 percent rating.  As such, 
these considerations do not provide a basis for a higher 
rating.  

In addition to the orthopedic manifestations of the veteran's 
low back disability, any associated objective neurologic 
abnormalities must also be evaluated, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 
(1).

At the April 2002 VA examination, the examiner indicated that 
the veteran's neurological examination was normal.  
Accordingly, the Board finds that the veteran is not entitled 
to an additional rating for neurological manifestations of 
his low back disability.
 
A higher rating is similarly not available based on 
incapacitating episodes of lower back pain.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  The current rating 
schedule for IVDS is based on the number of incapacitating 
episodes a person has in a 12 month period.  38 C.F.R. 
§ 4.71a, DC 5243.  However, a review of the veteran's 
treatment records and his VA examinations fails to show that 
the veteran has been prescribed bed rest.  The examiner in 
April 2002 noted that the while the veteran had been 
hospitalized for his back in 1971, he had never had any back 
surgery.  The examiner also noted that the veteran could walk 
a block and a half before pain increased.  Without evidence 
of bed rest that has been prescribed by a doctor, a higher 
rating is not available based on incapacitating episodes.

Accordingly, the Board finds that combining the orthopedic 
and neurologic manifestations of the veteran's low back 
disability would fail to provide a basis for a rating in 
excess of the 20 percent which is currently in effect.  

As such, the veteran's claim for a rating in excess of 20 
percent for a low back disability is denied.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

The veteran asserts that he fell off of a commissary dock 
from about six feet off the ground while in service, which he 
believes has caused the arthritis in his hips.

Service medical records fail to show an injury to either of 
the veteran's hips while he was in service.  On the veteran's 
separation physical, his lower extremities were noted to be 
abnormal, but the abnormal finding was attributed to two 
laceration scars on the veteran's legs and not to any fall in 
service.  

At an orthopedic examination in July 1966, it was noted that 
the veteran walked with a normal gait, he had no trouble 
undressing, and he indicated that nothing was hurting that 
day.  No abnormalities of the hips were identified.  

The first complaint of hip pain came at an examination in 
July 1970 where the veteran indicated that he was having 
trouble working on his farm because of continued back pain 
and occasional pain into the left hip area.  The veteran 
walked with a left leg limp.  It was noted that straight leg 
raising was carried out to 70 degrees with the right leg, but 
only 45 degrees with the left leg at which point there was a 
positive sciatic stretch sign.  Hip motion was otherwise 
complete.

Treatment records reflect that in July 1984, the veteran 
tripped on a steamer hose and hurt his back, although he was 
able to catch himself before he fell.  While the veteran did 
not fall, the back injury caused pain to radiate into his 
hips.  Nevertheless, at an examination in December 1984, the 
veteran was noted to have essentially a full range of 
painless motion of his lower extremities.

The first diagnosis of a hip disability was in November 1989 
when the veteran was diagnosed with degenerative joint 
disease of the hips bilaterally.  However, no opinion was 
provided as to either the etiology of the disability or to 
the basis for the diagnosis. Since then, the veteran has had 
a right hip arthroplasty and he recently reported surgery to 
his left hip.  Likewise, in October 2001, the veteran 
indicated that his doctor had told him that a fall or bump to 
the hip was what caused arthritis to form, and the veteran 
believes his fall in service off the commissary dock was the 
cause of his current problems.  

However, after reviewing the veteran's claims file, a VA 
doctor opined in June 2002 that since there was no evidence 
in the veteran's service medical records that the veteran 
sustained specific injuries to his right hip while in 
service, he could not relate the veteran's degenerative joint 
disease of the right hip to any in-service injury.  

VA and private treatment records have also failed to link the 
veteran's hip disabilities to either his time in service, or 
to his service connected back disability.  The veteran 
indicated that his private doctor told him that the arthritis 
in his hips was caused by either a fall or bump, which the 
veteran opined was his fall in service.  However, the Board 
notes that lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran is not 
medically qualified to determine that his fall in service was 
the trauma which caused the arthritis to form in his hips.   

Furthermore, while there was evidence of pain radiating to 
the veteran's hips several years after service, the first 
diagnosis of a hip disability was made in 1989, more than 20 
years after the veteran was discharged from service.
 
Given that the veteran's file is void of a medical opinion of 
record which links his hip disabilities to either his time in 
service or to his service connected back disability, the 
Board finds that the preponderance of evidence is against the 
veteran's claim, and it is therefore denied.  

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via letters in October 
2001 and January 2002, which clearly advised him of the 
first, second and third elements required by Pelegrini II.    
The letters also informed the veteran that additional 
evidence was needed and asked him to send VA the evidence it 
needed.  In addition, a July 2003 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  In this way, the veteran has effectively been 
provided the required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Additionally, the veteran submitted letters in December 2001, 
and January 2002 indicating that he was aware of the evidence 
needed to support his claim, what evidence VA would attempt 
to obtain, what evidence VA had already, and what evidence he 
needed to furnish. 

Service medical records, and VA and private treatment records 
have been obtained.  The veteran has also been provided with 
VA examinations of his lower back and hip disabilities (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating in excess of 20 percent for a lower back disability 
is denied.

Service connection for arthritis of the left hip is denied.

Service connection for arthritis of the right hip is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


